DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7, 9-15 and 17-22 are currently pending.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed on 08/24/2022, have been fully considered and are persuasive. In the light of the amendment to the claims and the arguments filed on 08/24/2022, the previous rejections have been withdrawn. 

Election/Restrictions
Claim 5 is allowable. The restriction requirement between Species 1, 2 and 3, and Species A and B as set forth in the Office action mailed on 12/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/21/2021 is withdrawn.  
Claim 7, directed to Species B (cleaning the environmental control system comprises scrubbing at least one of the first conduit and the second conduit with a brush); claim 13, directed to species 2 (the method comprising the step of performing a maintenance task on the environmental control system); and claims 17, directed to species 3 (the method comprising the steps of calculating a current flow rate of the fluid through at least one of the first conduit and the second conduit, and calculating a balanced flow rate of the fluid through at least one of the first conduit and the second conduit different than the current flow rate) are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-7, 9-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 2,585,290 to Walker, which teaches a method for using, inspecting and/or replacing an orifice plate of an orifice fitting for use in pipes such as gas flow lines (column 1, lines 1-8 and column 5, lines 38-62), wherein the gas flow system comprises a first conduit (figure 1, #1), a second conduit (figure 1, #2), and a connector assembly connecting the first conduit to the second conduit (see figure 1), the connector assembly including an orifice plate (figure 1, #39), a connector (figure 1, #16) and a connector ring (figure 1, #26 and 47), the connector comprising at least one wall including a ridge defining a receptacle and a connector slot (figure 1, #35) within the receptacle (column 3, lines 12-32), and the connector ring (figure 1, #26 and 47) defining a ring slot (see figure 1, #33) and a covering portion (figure 1, #47), and the steps of aligning the connector slot (figure 1, #35) with the ring slot (see figure 1, #33) (see figure 1), removing the orifice plate through the connector slot (figure 1, #35) with the ring slot (column 5, lines 52-65), inserting a second orifice plate through the connector slot and the ring slot into the receptacle (column 5, lines 62-65), and aligning the covering portion with the connector slot (column 5, lines 65-68), and US 4,792,363 to Franklin, Jr. et al., which teaches a method for cleaning ventilation ducts comprising the step of vacuuming the conduits for the purpose of removing dust from the conduits (column 4, lines 41-50).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitation of aligning the connector slot with the ring slot by rotating the connector ring disclosed in claims 1, 5, 9, 13 and 17, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714            

/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714